              Case 1:19-cr-10078-RWZ Document 48 Filed 02/03/20 Page 1 of 3



                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                          )
                Plaintiff,                         )
                                                   )
                        v.                         )       Criminal No. 19-10078-RWZ
                                                   )
WILLIAM “RICK” SINGER,                             )
                 Defendant.                        )

              UNITED STATES= MOTION FOR FINAL ORDER OF FORFEITURE

         The United States of America, by its attorney, Andrew E. Lelling, United States Attorney

for the District of Massachusetts, respectfully moves this Court for the issuance of a Final Order

of Forfeiture in the above-captioned case pursuant to 18 U.S.C. §§ 1963, 982(a)(1), and Rule

32.2(b) of the Federal Rules of Criminal Procedure. A proposed Final Order of Forfeiture is

submitted herewith. In support thereof, the United States sets forth the following:

         1.       On September 12, 2019, this Court issued a Preliminary Order of Forfeiture

(Docket No. 43) against the following property, pursuant to 18 U.S.C. §§ 1963, 982(a)(1), and

Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure:

               a. All funds on deposit in Bank of America checking account in the name of the Key
                  Worldwide Foundation ending in x0486;

               b. All funds on deposit in Wells Fargo checking account in the name of the Key
                  Worldwide Foundation ending in x2391;

               c. All assets owned or controlled by the Key Worldwide Foundation, including, but
                  not limited to:

                   i.        KWF's investment in Jamtown;
                  ii.        KWF's investment in Bluestone Partnership 1;
                 iii.        KWF's investment in Hauser Private Equity;
                 iv.         KWF's investment in WhamTech, Inc.;
                  v.         KWF's investment in Sharky's Restaurant Chain - 10% control purchase and
                             related investment;


1
    This asset is also referred to as Bluesky Partnership.
                                                       1
              Case 1:19-cr-10078-RWZ Document 48 Filed 02/03/20 Page 2 of 3



                  vi.   KWF's investment in Swansea Football Club;
                 vii.   KWF's investment in Virtual PhD 2; and

               d. $3,429,970.87, to be entered in the form of a forfeiture money judgment 3

(assets (a)-(c), collectively, the “Properties”).

         2.       Notice of the Preliminary Order of Forfeiture was sent to all interested parties

and published on the government website www.forfeiture.gov for thirty (30) consecutive

calendar days, beginning on October 1, 2019 and ending on October 30, 2019. See Docket

Nos. 46, 47.

         3.       No claims of interest in the Properties have been filed with the Court or served on

the United States Attorney’s Office, and the time within which to do so has expired.

         WHEREFORE, the United States requests that this Court enter a Final Order of Forfeiture

against the Properties in the form submitted herewith.

                                                        Respectfully submitted,

                                                        ANDREW E. LELLING
                                                        United States Attorney

                                                By:      /s/ Carol E. Head
                                                        CAROL E. HEAD, B.B.O. # 652170
                                                        Assistant United States Attorney
                                                        U.S. Attorney=s Office
                                                        1 Courthouse Way, Suite 9200
                                                        Boston, MA 02210
                                                        (617) 748-3100
Dated: February 3, 2020                                 carol.head@usdoj.gov




2
    This asset is also known as The Versatile Phd.
3
    The government will separately file a Motion for an Order of Forfeiture (Money Judgment).
                                                    2
         Case 1:19-cr-10078-RWZ Document 48 Filed 02/03/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing Motion for Final Order of Forfeiture, as well as the
proposed Final Order of Forfeiture, were filed through the Electronic Case Filing system and will
be sent electronically to the registered participants as identified on the Notice of Electronic
Filing.

                                                    /s/ Carol E. Head
                                                    CAROL E. HEAD
Dated: February 3, 2020                             Assistant U.S. Attorney




                                               3
